Citation Nr: 1452471	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-46 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure and as secondary to the service-connected heart disability. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to the service-connected heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1963 to April 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in May 2014 for further evidentiary development of requesting outstanding post-service treatment records and to obtain VA examinations for the Veteran's respiratory and hypertension disorders.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim for service connection for hypertension.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The evidence of record includes a May 2014 statement from Dr. Anthony S. Shen, the Veteran's treating pulmonologist.  In his statement, Dr. Shen noted that the Veteran had obstructive airway disease (also called COPD) that was severe and was partially related to his ischemic heart disease disability.  The record indicated that Dr. Shen is the Veteran's treating physician and is a specialist in pulmonology.  He did not provide any supporting rationale for his opinion.  An attempt to obtain an supplemental opinion with rationale is warranted.  

The Board finds that the August 2014 VA examination report contains inadequate opinions regarding the claimed respiratory disorder and hypertension and another examination is necessary.  The August 2014 VA examiner diagnosed the Veteran with COPD, emphysema, pulmonary hypertension, and pulmonary vascular disease with pulmonary embolism.  The examiner then stated that the Veteran's COPD was not attributed to Agent Orange exposure or heart disease.  Emphysema was also found to be less likely than not related to Agent Orange exposure.  The examiner noted that the Veteran had severe cardiomyopathy and left heart failure.  The examiner opined that the Veteran's "respiratory disorder of pulmonary embolism (not emphysema) requiring long-term anticoagulation therapy is at least likely as not greater than 50% probability attributed secondary to his heart disease and arrhythmias."  The examiner further opined that the Veteran's pulmonary hypertension was related to the chronic left-sided heart failure.  The examiner's rational cited to Harrison's Principals of Internal Medicine, 18th Edition.  The rationale is inadequate because the wording is confusing and appears to be comprised of text from the treatise instead of including a discussion of how the evidence in the Veteran's case relates to the opinions rendered.  In addition, the opinion does not address whether the claimed disorders are aggravated by the service-connected ischemic heart disease disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the necessary authorization, contact Dr. Anthony S. Shen and request that he provide a rationale for the opinion expressed in the May 2014 medical statement.  

2.  The RO/AMC should afford the Veteran the appropriate VA examination or examinations by a physician  The entire record must be made available to the examiner for review.  

The examiner should set forth all diagnoses of any current respiratory disorders, including emphysema, COPD, pulmonary hypertension and pulmonary embolism.  

The examiner state an opinion as to whether it is at least as likely as not that any current pulmonary disorder had it onset in service or is otherwise related to service.  

The examiner state an opinion as to whether it is at least as likely as not that any current pulmonary disorder is caused or aggravated (permanently worsened) by the service-connected ischemic heart disease.  If aggravation by service-connected disability is found, the examiner should attempt, if possible, to quantify the degree of additional disability resulting from the aggravation.

The examiner should state whether it is at least as likely as not that Veteran's hypertension caused or aggravated by the Veteran's service-connected ischemic heart disease disability.  If aggravation by service-connected disability is found, the examiner should attempt, if possible, to quantify the degree of additional disability resulting from the aggravation.

The examiner should comment on the May 2104 opinion of Dr. Anthony S. Shen and any addendum opinion and rationale obtained from Dr.  Shen. 

The examiner must a rationale for the opinion. 

3.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






